NUMBER 13-14-00124-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


               IN THE INTEREST OF A.E. and A.E., CHILDREN


                    On appeal from the 135th District Court
                          of DeWitt County, Texas.


                                        ORDER
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellee’s brief in

this matter was due on July 16, 2014. Appellee has neither filed its brief nor filed a

motion for extension of time seeking additional time to file it.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that
appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed.   See TEX. R. JUD. ADMIN. 6.2(a).       Given the nature of these cases and the

shortened appellate deadlines, the Court does not favor motions for extension of time to

file the record or briefs. In accordance with the limited time for consideration of these

appeals, it is the policy of this Court to limit extensions of time to file a brief absent truly

extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

         Accordingly, we ORDER appellee’s counsel, Luisa P. Marrero of the Texas

Department of Family and Protective Services, to file the State’s brief within five days of

the date of this order. No further extensions of time will be granted. The Clerk of this

Court is ORDERED to serve a copy of this order on appellee by certified mail, return

receipt requested.

         IT IS SO ORDERED.

                                                                         PER CURIAM

Delivered and filed the
21st day of July, 2014.




                                               2